DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 12/11/2020. Claims 1-20 are pending.

Claim Objections
The following claim(s) are objected to for formality issues:
Claim 7 contains reference to a now canceled “collaboration element” from an earlier claim, hence, “the collaboration element” should now be rewritten as “a collaboration element”.
Claims 14, 20 are objected to for similar reasons.
Appropriate correction(s) are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 4-8, 11-15, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 3 of U.S. Patent No. 10235022 B2 in view of Wionzek (US 20130185651 A1).

Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons listed below:

Current Application
Reference Patent (10235022 B2)


		responsive to detecting, by a secondary device, a presence of a user of a primary device accessing a collaborative content item synchronized by a content management system with the secondary device and the primary device, 
	generating for display using the secondary device a selectable collaboration option that, when selected, triggers a sending of a collaboration request to the primary device

to collaborate on editing the collaborative content item with a user of the secondary device,









the selectable collaboration option having not been displayed using the secondary device for an interval of time preceding the detecting of the presence of the user of the primary device based on the user of the primary device not having interacted with the collaborative content item during the interval of time;
		

		responsive to receiving user input comprising a selection of the selectable collaboration option outputting a prompt comprising a plurality of selectable options each corresponding to a parameter for the collaborative content item during collaboration;
		responsive to receiving a selection of a selectable option of the plurality of selectable options, sending a collaboration request to the primary device; and

		



		displaying, by the secondary device within the user interface window of the secondary device, an the collaborative content item reflecting the parameter.


	receiving, by a secondary device, presence information for a content item, the content item synchronized by a content management system with the secondary device and with a primary device;
	

	responsive to the presence information indicating the presence of a user of the primary device, displaying a collaboration element in a user interface window of the secondary device;

Claim 3: … receiving, at the secondary device, a user input to accept the offer to allow the secondary device to provide input to the primary device; and
sending, from the secondary device to the primary device, an input specifying an edit to the content item, the input received from a user of the secondary device, wherein the primary device is configured to update the instance of the content item on the primary device according to the input. Hence, collaborative editing.

















	responsive to receiving user input at the collaboration element, sending a collaboration request to the primary device;


	receiving, by the secondary device, information corresponding to a region of a user interface window displayed by the primary device; and




As shown above,  the reference patent does not disclose that the presence element for a content item is based on user access to the collaborative item, i.e.: (1) wherein the presence information comprises the primary device accessing the collaborative content item (2) the selectable collaboration option having not been displayed using the secondary device for an interval of time preceding the detecting of the presence of the user of the primary device based on the user of the primary device not having interacted with the collaborative content item during the interval of time
The reference patent also does not disclose the providing of (and acting upon) additional options before the request is sent, i.e.: (3)  responsive to receiving user input comprising a selection of the selectable collaboration option outputting a prompt comprising a plurality of selectable options each corresponding to a parameter for the collaborative content item during collaboration; (4)  wherein the sending of  the request occurs responsive to receiving a selection of a selectable option of the plurality of selectable options (5) the collaborative content item reflecting the parameter
However, Wionzek discloses: (1) wherein the presence information comprises the primary device accessing the collaborative content item (fig.1, 0015-19: collaborative access of notebooks by users 108-112)
the selectable collaboration option having not been displayed using the secondary device for an interval of time preceding the detecting of the presence of the user of the primary device based on the user of the primary device not having interacted with the collaborative content item during the interval of time (fig.2, 0020-27 shows process of updating presence based on user presence with respect to particular notebooks sections, in particular, 210, 0024 shows live updating of presence based on opening pages, etc., hence, the selectable collaboration option being non-present if collaborators are not co-present during some interval).
Wionzek further discloses the providing of an additional selection prompt, i.e.: (3)  responsive to receiving user input comprising a selection of the selectable collaboration option outputting a prompt comprising a plurality of selectable options each corresponding to a parameter for the collaborative content item during collaboration (0065: display of selectable communication options such as mode of communication, hence, a parameter for collaborating on the collaborative content item (notebook section) during collaboration); (4) wherein the sending of  the request occurs responsive to receiving a selection of a selectable option of the plurality of selectable options (0065: initiating collaboration by presence processing responsive to finalizing collaboration option) (5) the collaborative content item reflecting the parameter (0065 Wionzek’s disclosure of the selection of various modes of communication parameters yields a collaboration session where the collaborative content item is represented in the chosen mode)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the reference patent by incorporating the access-based presence indicator and the prompting (and acting on) of additional collaborations of Wionzek. Both concern the art of collaborative interfaces, and the incorporation would have, according to Wionzek, to help the use by providing awareness of locations of other users in the system, i.e., so as to facilitate collaboration (0005-6) such as by presenting the various location-centric collaboration options described above (fig.2, 0020-27). Furthermore, it 

As shown below, the limitations of claim 4-5 are disclosed by claims 3 of the reference patent.
4…. receiving, at the secondary device from the primary device, an offer to allow the secondary device to provide input to the primary device.
2. … receiving, at the secondary device from the primary device, an offer to allow the secondary device to provide input to the primary device.
5. … receiving , at the secondary device, a user input to accept the offer to allow the secondary device to provide input to the primary device; and sending, from the secondary device to the primary device, an input specifying an interaction with the content item, the input received from a user of the secondary device, wherein the primary device is configured to update the instance of the content item on the primary device according to the input.

3 … receiving, at the secondary device, a user input to accept the offer to allow the secondary device to provide input to the primary device; and
sending, from the secondary device to the primary device, an input specifying an edit to the content item, the input received from a user of the secondary device, wherein the primary device is configured to update the instance of the content item on the primary device according to the input.


Regarding claim 6, the reference patent modified by Wionzek discloses the medium of claim 5, as described above. the reference patent modified by Wionzek further discloses: wherein the content item, in response to being updated on the primary device, is synchronized with the content management system and the secondary device (Wionzek 0018-19: collaborative logging in by many users to access notebook sections simultaneously, resulting in the user interface screens such as shown in fig.3A, figs.5M-N, hence, the synchronizing by the system of the collaborative notebook section .

Regarding claim 7, the reference patent modified by Wionzek discloses the medium of claim 1, as described above. The reference patent modified by Wionzek further discloses: wherein the collaboration element identifies one or more of the primary device, a user of the primary device, and a user account associated with the primary device (Wionzek figs. 5M-N: identification of user of the device via avatar, use account (e.g., account name, etc.), identifying device statistics such as current location and user of device in the notebook (“Spec Discussion”, “Alex”)).

Claims 8, 11-15, 18-20 recite methods and systems analogous to the medium claim(s) above and hence are rejected for analogous reasons.

Claim(s) 2, 9, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 3 of U.S. Patent No. 10235022 B2 in view of Wionzek (US 20130185651 A1), as applied in claims 1, 8, 15 above, in view of Singh (US 20140160153 A1).

Regarding claim 2, the reference patent modified by Wionzek discloses the medium of claim 1, as described above. Wionzek modified by Go further discloses: wherein the interface portion is displayed in response to receiving an acceptance of the collaboration request from the primary device. That is, the reference patent modified by Wionzek discloses the sending of the request, but not 
Singh discloses: wherein the collaboration is displayed in response to receiving an acceptance of the collaboration request from the primary device (0105: collaboration session is executed when the sharing agent accepts a request from the viewing agent based on a prompt).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the medium of the reference patent modified by Wionzek by incorporating the request acceptance technique of Singh. Both concern the art of collaborative GUI’s and the incorporation would have, according to Singh, improved the user experience the medium by allowing the sharer an opportunity to deny the viewing request (0105), e.g., for greater privacy and control.

Claims 9, 16 recite methods analogous to the medium claim(s) above and hence are rejected for analogous reasons.

Claim(s) 3, 10, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 3 of U.S. Patent No. 10235022 B2 in view of Wionzek (US 20130185651 A1), as applied in claims 1, 8, 15 above, in view of Go (US 20100257450 A1).

Regarding claim 3, the reference patent modified by Wionzek discloses the medium of claim 1, as described above. However, the reference patent modified by Wionzek does not explicitly disclose the updating of the content item by the primary device, i.e., wherein the interface portion is configured to display one or more interactions by a user of the primary device with the content item.
However, Go discloses: wherein the interface portion is configured to display one or more interactions by a user of the primary device with the content item ((0078, 84: updated stream of .
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the medium of the reference patent modified by Wionzek by incorporating the request acceptance technique of interface display technique of Go. Both concern the art of collaborative GUI’s and the incorporation would have, according to Go, improved the real-time collaborative capabilities of method by, according to Go, provide greater user utility in collaboration environments, such as more effective presentation, demonstration, support capabilities, by providing live application sharing (0008), i.e., with the streaming updates described in 0078, 84.

Claims 10, 17 recite methods and systems analogous to the medium claim(s) above and hence are rejected for analogous reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7-8, 10, 14-15, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wionzek (US 20130185651 A1) in view of Go (US 20100257450 A1).

Regarding claim 1, Wionzek discloses: a non-transitory computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform operations (fig.6, 0075-83 show hardware configuration including non-transitory memory 0081, processor 0077) comprising:
responsive to detecting, by a secondary device, a presence of a user of a primary device accessing a collaborative content item (fig.1, 0015-19: collaborative access of notebooks by users 108-112) synchronized by a content management system with the secondary device and the primary device (0018-19: collaborative logging in by many users to access notebook sections simultaneously, resulting in the user interface screens such as shown in fig.3A, figs.5M-N; hence, the synchronizing by the system of the collaborative notebook section content item across different user displays), generating for display using the secondary device a selectable collaboration option (fig.3A, 0034-39, collaborative presence options 224-226; 0039: initiating communications via icons) that, when selected, triggers a sending of a collaboration message to the primary device (fig.5M-5N, 0065-66: initiating of communications with co-present members, i.e., a user of a primary device, such as via the modes listed in 0065) to collaborate on editing the collaborative content item with a user of the secondary device (0018: collaborating via editing the notebook, hence, communications with co-present users constitute collaboration requests to collaborate on editing the content item), the selectable collaboration option having not been displayed using the secondary device for an interval of time preceding the detecting of the presence of the user of the primary device based on the user of the primary device not having interacted with the collaborative content item during the interval of time (fig.2, 0020-27 shows process of updating presence based on user presence with respect to particular notebooks sections, in ; responsive to receiving user input comprising a selection of the selectable collaboration option, outputting a prompt comprising a plurality of selectable options each corresponding to a parameter for the collaborative content item during collaboration (0065: display of selectable communication options such as mode of communication, hence, a parameter for collaborating on the collaborative content item (notebook section) during collaboration);
responsive to receiving a selection of a selectable option of the plurality of selectable options, sending a collaboration message to the primary device (0065: initiating collaboration by presence processing).
Wionzek does not disclose: wherein the collaboration message is a collaboration request; 2displaying, by the secondary device within a user interface window of the secondary device, an interface portion that at least in part reflects a user interface window of the primary device and includes an instance of the collaborative content item on the primary device, the collaborative content item reflecting the parameter.
Go discloses: wherein the collaboration message is a collaboration request (figs.1-2, 0068-75 discloses a process where a screen sharing session in a zone-based collaborative environment is initiated by a request from a viewer node to a sharer node, see 0074); 2displaying, by the secondary device within a user interface window of the secondary device, an interface portion that at least in part reflects a user interface window of the primary device and includes an instance of the collaborative content item on the primary device (fig.2:504, 0074-78: sharing of various collaborative items, such as the visual elements described in 0070-74; in particular, transmission of an screen image to the viewer node (0078); see also figs.3-4 showing drawings of shared collaborative items on both displays), the collaborative content item reflecting the parameter (As Wionzek 0065 discloses the selection of various .
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the medium of Wionzek by incorporating the screen-sharing collaborative technique of Go. Both concern the art of collaborative zone-based GUI’s (see Go figs.19-20, 0170, 0173), and the incorporation would have improved the real-time collaborative capabilities of method by, according to Go, provide greater user utility in collaboration environments, such as more effective presentation, demonstration, support capabilities, by providing application sharing (0008).

Regarding claim 3, Wionzek modified by Go discloses the medium of claim 1, as described above. Go further discloses: wherein the interface portion is configured to display one or more interactions by a user of the primary device with the content item (0078, 84: updated stream of updated windows and interface elements of sharer device, windows and GUI elements containing interface elements capable of being interacted with (see figs. 3-4B), hence, display of updates due to user interactions, e.g., via user inputs of 0138 of primary device).

Regarding claim 7, Wionzek modified by Go discloses the medium of claim 1, as described above. Wionzek modified by Go further discloses: wherein the collaboration element identifies one or more of the primary device, a user of the primary device, and a user account associated with the primary device (Wionzek figs. 5M-N: identification of user of the device via avatar, use account (e.g., .

Claim(s) 8, 10, 14-15, 17, 20 recite methods and systems corresponding to the above medium claims and are hence rejected under the same rationale.

Claim(s) 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wionzek (US 20130185651 A1) in view of Go (US 20100257450 A1) in view of Singh (US 20140160153 A1).

Regarding claim 2, Wionzek modified by Go discloses the medium of claim 1, as described above. Wionzek modified by Go do not disclose: wherein the interface portion is displayed in response to receiving an acceptance of the collaboration request from the primary device. That is, Wionzek and Go disclose the sending of the request, but not an explicit act of acceptance from the primary device, I.e., it’s possible for the primary device simply to automatically and immediately send an interface portion without any receipt of acceptance.
Singh discloses: wherein the collaboration is displayed in response to receiving an acceptance of the collaboration request from the primary device (0105: collaboration session is executed when the sharing agent accepts a request from the viewing agent based on a prompt).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the medium of Wionzek modified by Go by incorporating the request acceptance technique of Singh. Both concern the art of collaborative GUI’s and the incorporation would have, according to Singh, 

Claim(s) 9, 16 recite methods and systems corresponding to the above medium claims and are hence rejected under the same rationale.

Claim(s) 4-6, 11-13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wionzek (US 20130185651 A1) in view of Go (US 20100257450 A1) in view of Butler (US 20040221010 A1).

Regarding claim 4, Wionzek modified by Go discloses the medium of claim 1, as described above. Wionzek modified by Go does further discloses: allowing the secondary device to provide input to the primary device (Go 0083).
Wionzek modified by Go does not disclose: wherein the input access is based on receiving, at the secondary device from the primary device, an offer to allow the secondary device to provide input.
Butler discloses: receiving, at the secondary device from the primary device, an offer to allow the secondary device to provide input to the primary device (0020: screen sharing regime where a host primary device may offer control to an application to a collaborator followed by subsequent acceptance or denial of offer, hence, receiving of an offer).
	It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the medium of Wionzek modified by Go by incorporating the control granting technique of Butler. Both concern the art of collaborative GUI’s with remote user control, and the incorporation would have improved the real-time collaborative capabilities and flexibility of method by, according to 

Regarding claim 5, Wionzek modified by Go modified by Butler discloses the medium of claim 4, as described above. Wionzek modified by Go modified by Butler further discloses: receiving, at the secondary device, a user input to accept the offer to allow the secondary device to provide input to the primary device (Butler 0020: acceptance of offer to give control); and sending, from the secondary device to the primary device, an input specifying an interaction with the content item, the input received from a user of the secondary device (Butler 0020 sending control commands from remote device, such as via network of Butler fig.1:51, 0033; Go 0083: sending interaction inputs from secondary viewing device), wherein the primary device is configured to update the instance of the content item on the primary device according to the input (Butler 0020; Go 0078, 84).

Regarding claim 6, Wionzek modified by Go modified by Butler discloses the medium of claim 5, as described above. Wionzek modified by Go modified by Butler further discloses: wherein the content item, in response to being updated on the primary device, is synchronized with the content management system and the secondary device (Wionzek 0018-19: collaborative logging in by many users to access notebook sections simultaneously, resulting in the user interface screens such as shown in fig.3A, figs.5M-N, hence, the synchronizing by the system of the collaborative notebook section .

Claim(s) 11-13, 18-19 recite methods and systems corresponding to the above medium claims and are hence rejected under the same rationale.

Response to Arguments
	In the remarks, Applicant argued that the art of record does not teach the newly added limitations directed to the content item being a collaborative item, the non-display of the selectable collaboration element based on primary user presence, and the selection of a collaboration option. In particular, the collaboration palettes of Bibliowicz are displayed regardless of another user’s presence being detected, and Bennett’s “graphical representation” are used to invite to join synchronous communication which are inapposite to collaboration on editing the collaborative content item. Further, both references are silent as to the interstitial prompt wit selectable options for parameters.
	However, Applicant’s arguments are moot in view of the new art being applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143